 

Case 1:19-cr-10333-MLW Document 15 Filed 09/10/19 Page 1 of 2

UNITED STATES DISTRICT COURT

FOR THE

DISTRICT OF MASSACHUSETTS

 

UNITED STATES OF AMERICA

Vv.

HILDEGAR CAMARA

Defendant.

Case No. 1:19-CR-10333-MLW

 

 

NOTICE OF APPEARANCE ON BEHALF OF
DEFENDANT HILDEGAR CAMARA

Please enter the appearance of Paul V. Kelly of the law firm Jackson Lewis, P.C., in the

above-captioned case on behalf of defendant Hildegar Camara.

September 10, 2019

Respectfully submitted,
HILDEGAR CAMARA

By his attorney

/s/ Paul V. Kelly

Paul V. Kelly (BBO# 267010)
Jackson Lewis P.C,

75 Park Plaza

Boston, MA 02116

(617) 367-0025

Paul. kelly@jacksonlewis.com
 

Case 1:19-cr-10333-MLW Document 15 Filed 09/10/19 Page 2 of 2

CERTIFICATION OF SERVICE
I, Paul V. Kelly hereby certify that on September 10, 2019, a copy of the foregoing
Notice of Appearance was filed through the ECF system, which will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing and paper copies will be
served upon anyone indicated as a non-registered participant.

fs/ Paul V. Kelly
Paul V. Kelly

4833-1696-7332, v. 1
